ALMON, Justice
(dissenting).
I think the trial court properly entered the summary judgment for the defendants in this case. This is not a situation in which the defendant should be held liable for the criminal act of a third party. See, e.g., Moye v. A.G. Gaston Motels, Inc., 499 So.2d 1368 (Ala.1986); Stripling v. Armbrester, 451 So.2d 789 (Ala.1984); and Parham v. Taylor, *865402 So.2d 884 (Ala.1981). Moreover, the evidence concerning the alleged disappearance of the jewelry was speculative and conjectural. Under these circumstances, the summary judgment for the defendants was proper.